Ferguson, Judge
(concurring in the result):
I concur in the result.
I agree fully with the Chief Judge that, on the facts of this case, no jurisdiction existed to try the accused, in light of the failure to take any action to attach jurisdiction and the orders which were improperly issued in the case. See United States v Rubenstein, 7 USCMA 523, 22 CMR 313, and United States v Wheeler, 10 USCMA 646, 28 CMR 212. As this serves to dispose of the case, it is unnecessary to go further and construe Uniform Code of Military Justice, Article 3, 10 USC § 803, in its application to the troublesome question of exercise of the power to try ordinary citizens by courts-martial on the basis of their tenuous connection with the armed forces through membership in the reserve forces and attendance at inactive duty training drills. Such an extraordinary exercise of military judicial authority over our modern day militiamen bears the closest exami*332nation — even from the constitutional standpoint — particularly when the civil courts are open and functioning throughout the Nation with the authority to punish all who transgress its laws, reservist or no.
I prefer, therefore, to reserve my views on broad questions affecting Code, supra, Article 2, 10 USC § 802, and Code, supra, Article 8, until' it becomes needful to decide them. Accordingly, I disassociate myself from the other conclusions regarding these matters to which the principal opinion addresses itself.
I concur in the result.